Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark Mashack on 11/23/2021.
Please amend the Claims submitted 11/11/2021 as follows:

2.	(Currently Amended) The method of claim 1, wherein obtaining the orientation of the at least one digital photographic image relative to the specified viewpoint comprises: 

detecting at least one position of the at least one fixed element in the at least one digital photographic image; [[and]] 
detecting the orientation of the at least one digital photographic image according to: 
said geographical coordinates of said at least one fixed element; 
said geographical coordinates of the specified viewpoint; and 
said at least one position of said at least one fixed element in the at least one digital photographic image.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
For claims 1 and 14, the closest prior art as the combination of Katayama et al. (U.S. Patent Application Publication 2006/0239525 A1) and Sassi (U.S. Patent Application Publication 2014/0219572 A1) fails to disclose and/or teach: wherein obtaining the orientation of the at least one digital photographic image relative to the specified viewpoint comprises: retrieving geographical coordinates of at least one fixed element from a database; identifying the at least one fixed element in the at least one digital photographic image; generating a synthetic representation of the at least one fixed element; superimposing the synthetic representation on the at least one digital photographic image at a position depending on the geographical coordinates of said at least one fixed element, and geographical coordinates of the specified viewpoint; and modifying the position and/or the orientation of the at least one digital photographic image, and performing a comparison of respective positions of the at least one fixed element and the synthetic representation of the at least one fixed element in the Page 2 of 8Attorney Docket No. 95781.45280Customer No. 30734 Application No. 16/976,970 at least one digital photographic image, until an output of the comparison defines that a stop criterion is met.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/Primary Examiner, Art Unit 2613